406 Mich. 615 (1979)
281 N.W.2d 291
TULKKU
v.
MACKWORTH REES DIVISION OF AVIS INDUSTRIES, INC.
Docket No. 60066, (Calendar No. 5).
Supreme Court of Michigan.
Argued November 14, 1978.
Decided July 25, 1979.
Goodman, Eden, Millender & Bedrosian (by James A. Tuck, Joan Lovell and William H. Goodman) for plaintiff.
Dice, Sweeney, Sullivan & Feikens (by Ronald DeNardis) for defendant Mackworth Rees.
Kitch & Suhrheinrich, P.C., for defendant Illinois Tool Works, Inc.
*618 BLAIR MOODY, JR., J.
We granted leave to appeal to consider whether contributory negligence is a defense in a products liability action where it is alleged that defendant's failure to provide an adequate safety device was the proximate cause of plaintiff's injury. In so doing, we are asked to consider whether the decision of this Court in Funk v General Motors Corp, 392 Mich. 91; 220 NW2d 641 (1974), which held that contributory negligence was no defense where plaintiff's injuries resulted from defendant's failure to provide any safety device, is applicable to the facts of the case at bar. Because we find the distinction between "adequate" and "any" safety device is specious, we hold that the rationale of Funk controls and that contributory negligence is no defense in the instant case.
Accordingly, we reverse the Court of Appeals and the trial court and remand for a new trial.
FACTS
On October 4, 1967, plaintiff, Karl Tulkku, suffered an injury to his left hand in a press accident at the Chrysler Sterling Stamping Plant. The press which plaintiff was operating at the time of the accident was one that required two operators for the completion of a cycle. In order to activate the press, each operator was required to depress two palm buttons and to hold them down until the press had completed its downward cycle. The palm buttons had been installed as safety devices to prevent an operator's hand from being in the die area while the press was in operation.
At the time of the accident, plaintiff's co-worker had depressed both of his palm buttons and plaintiff had depressed his right-hand palm button while attempting to blank a piece of metal caught *619 in the rear of the press with his left hand. With only three buttons depressed, the press inexplicably cycled causing severe injury to plaintiff's hand.
Upon a subsequent investigation, it was discovered that the plastic case on the snap-action microswitch in plaintiff's left-hand palm button was broken in the area where the cover was screwed to the top of the switch. The broken plastic case caused the switch to fail with the result that the press completed its cycle without the palm button having been pushed.
Plaintiff brought suit alleging both negligence and breach of warranty against defendant Mackworth Rees, the manufacturer of the palm button assembly, and Illinois Tool Works, the manufacturer of the switch.
At the close of proofs, plaintiff requested the following instruction be given regarding contributory negligence:
"It is the plaintiff's claim in this case that the defendants were negligent in supplying a defective and inadequate safety device; namely, the Mackworth Rees palm button and the Licon switch which was a component part of that palm button. * * * In this case the defendants have asserted contributory negligence or lack of due care on the part of the plaintiff in his own behalf as a defense. While contributory negligence is a defense in many negligence actions, I instruct you that where the defendants have failed to provide a proper, adequate and suitable safety device, contributory negligence is no defense whatsoever. You may not consider contributory negligence if you find that there was such a failure on the part of the defendants to provide a proper, adequate and suitable safety device and that such failure was a proximate cause of the plaintiff's injuries."
The trial court refused the proffered instruction but rather gave the Standard Jury Instruction *620 concerning contributory negligence, i.e., that contributory negligence would bar plaintiff's negligence claim.
The jury returned a verdict of no cause of action. The Court of Appeals affirmed. 76 Mich. App. 472; 257 NW2d 128 (1977).
DISCUSSION
The issue in the instant case is clearly drawn, i.e., whether contributory negligence should act to bar recovery where evidence has been presented of defendant's negligence in the design or manufacture of a safety device.
One of the first courts to reject application of the defense of contributory negligence in a factual setting involving safety devices was the New York Court of Appeals in Koenig v Patrick Construction Corp, 298 NY 313; 83 NE2d 133 (1948). In Koenig, a window cleaner was seriously injured when he fell from a ladder which was not equipped with any safety devices. The court refused to consider the plaintiff's alleged contributory negligence, enunciating the following policy:
"They [workmen] usually have no choice but to work with the equipment at hand, though danger looms large. The legislature recognized this and, to guard against the known hazards of the occupation, required the employer to safeguard the workers from injury caused by faulty or inadequate equipment. If the employer could avoid this duty by pointing to the concurrent negligence of the injured worker in using the equipment, the beneficial purpose of the statute might well be frustrated and nullified." Koenig, supra, 318-319. (Emphasis added.)
This statement of policy of the Koenig court was quoted and adopted in full by this Court in Funk. *621 In Funk a construction worker was injured when he fell from the roof of a building on which he was working. In a negligence action, plaintiff charged that his injury resulted from defendant's failure to implement any reasonable safety precautions. Drawing on Koenig, the Funk Court rejected contributory negligence as a defense and held as follows:
"We discern no reason why the same principle [as stated in Koenig] should not govern if the trier of fact finds that the employer-defendant's breach of a common-law duty to provide safety equipment is the cause in fact of plaintiff's injury." Funk, supra, 114.
Defendants in the instant case would have us limit this holding in Funk to fact situations where there was a total abrogation of the duty to provide safety equipment. We reject this contention.
This Court in Funk carefully considered the policy ramifications of its decision and articulated them as follows:
"The policy behind the law of torts is more than compensation of victims. It seeks also to encourage implementation of reasonable safeguards against risks of injury." Funk, supra, 104. (Emphasis added.)
There is nothing in this important statement of policy which would lead us to conclude that the policy was meant to apply only to the employer or manufacturer who totally abrogated his duty.
An inadequate or defectively designed safety device is the practical equivalent of no safety device. But the inherent danger posed by the inadequate safety device may constitute a greater risk for the employee than no device at all. The construction worker or the employee in an industrial *622 setting has come to rely on the effectiveness of the safety equipment he or she uses. There is no way this employee can protect himself from inherently dangerous, defectively designed safety equipment because there is no way the employee can comprehend or appreciate the danger posed.
The Court in Funk concluded:
"A jury could properly conclude that a cause of Funk's injury was the job environment created by the defendants which had conditioned him to work without regard to the conspicuous absence of safety equipment." Funk, supra, 112-113.
This rationale is equally true when applied to the facts of the instant case. The employee has become "conditioned" to believe that the equipment being used is what it says it is, namely, safety equipment. The employee cannot and should not be required to temper his or her behavior because of a defect about which the employee has no awareness.
To allow defendants in this case to invoke the protection of the contributory negligence doctrine would be tantamount to subverting the very safety concerns that the Koenig and Funk courts extolled as of paramount importance. Such a position might allow a manufacturer to escape its duty of due care, as the New Jersey Supreme Court has noted:
"It would be anomalous to hold that defendant has a duty to install safety devices but a breach of that duty results in no liability for the very injury the duty was meant to protect against. We hold that under the facts presented to us in this case the defense of contributory negligence is unavailable." Bexiga v Havir Manufacturing Corp, 60 NJ 402, 412; 290 A2d 281 (1972). (Citations omitted.) *623 If we are to continue to foster the protection of the worker and to encourage manufacturers to take all reasonable precautions in designing and manufacturing safety devices, we cannot allow the discredited doctrine of contributory negligence to undermine these goals.
We, therefore, hold that contributory negligence is no bar to recovery where evidence has been presented of defendant's causal negligence in the design or manufacture of a safety device.
Our holding today necessarily requires remand to the trial court for a new trial. We note that during the pendency of this appeal, this Court decided Placek v Sterling Heights, 405 Mich. 638; 275 NW2d 511 (1979), and the Michigan Legislature enacted legislation which affects the manner in which products liability actions are to be treated by the courts of this state. MCL 600.2945; MSA 27A.2945. However, we must presently decline to consider the effect of Placek and that legislation, if any, on the holding we have reached today as this complex issue was neither argued nor briefed before us.
CONCLUSION
We, therefore, conclude that contributory negligence will not bar recovery where evidence has been adduced of defendant's causal negligence in the design or manufacture of a safety device.
The Court of Appeals is reversed.
KAVANAGH, WILLIAMS, LEVIN, FITZGERALD, and RYAN, JJ., concurred with BLAIR MOODY JR., J.
COLEMAN, C.J., concurred in the result.